                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


JESSICA MOSS,                                    2:19-cv-12076

                 Plaintiff,
      v.                                 HON. TERRENCE G. BERG

LOANDEPOT.COM, LLC,                        ORDER GRANTING
                                        DEFENDANT’S MOTION TO
                 Defendant.
                                           DISMISS, DENYING
                                        PLAINTIFF’S MOTION FOR
                                           LEAVE TO AMEND

     Plaintiff Jessica Moss worked as a recruiting specialist for

Defendant Loandepot.com, LLC (“Loandepot”). According to the

Complaint, Loandepot breached Moss’s employment agreement and
violated the Michigan Sales Representative Commission Act (“MSRA”),

Mich. Comp. Laws § 600.2961, by failing to pay her commissions she says

she was entitled to receive after her termination, among other claims.

Loandepot filed a motion to dismiss the Complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. In response, Moss proposed to file

an Amended Complaint claiming that the employment agreement at

issue is actually unenforceable, and that California—rather than

Michigan—law governs her claims. Moss seeks leave to file the Amended

Complaint. ECF No. 6. The Court will grant Loandepot’s motion to
dismiss the original Complaint for failure to state a claim. ECF No. 3.

                                   1
Because allowing Moss to file the proposed Amended Complaint would

be futile, the Court will deny her motion for leave to amend. ECF No. 6.

The case will be dismissed with prejudice.

                            BACKGROUND
     Jessica Moss was originally hired by Mortgage Master, Inc. as a

recruiting specialist in February 2013. ECF No. 1-2, PageID.11 (Compl.).

In that role she was responsible for recruiting loan officers to the
company. ECF No. 1-2, PageID.11. Moss’s compensation was comprised

of commissions on sales made by the loan officers she recruited. ECF No.

1-2, PageID.11. The terms of Moss’s employment were initially governed

by an employment agreement she signed when she began working at

Mortgage Master. ECF No. 1-2, PageID.11. In late 2014, Mortgage

Master was acquired by Defendant Loandepot. ECF No. 1-2, PageID.11.
But the company continued doing business as Mortgage Master and Moss

was never presented with a new employment agreement to sign. ECF No.

4, PageID.62 (Pl.’s Resp. Br.).

     In January 2017, Moss’s commission schedule changed. ECF No. 4,

PageID.62. From that point forward, according to the Complaint,

Loandepot paid her “a fixed salary and commissions based upon a

percentage of the sales made by loan officers she recruited for thirteen

months.” ECF No. 1-2, PageID.11. Under the terms of the employment

agreement, as a recruiting specialist Moss was entitled to receive a

commission “on any and every loan that the Recruited Loan
                                   2
Officers . . . originate and which closes while Recruiting Specialist is

employed by MMI [Mortgage Master]”. ECF No. 3-3, PageID.55

(Employment Agreement) (emphasis added).

      Loandepot subsequently terminated Moss in May 2018. ECF No. 1-
2, PageID.11. The company only paid her commissions on sales made by

loan officers she had recruited before her employment there ended. ECF

No. 1-2, PageID.12. Moss filed this lawsuit in Macomb County Circuit
Court on May 31, 2019. ECF No. 1-2, PageID.10. Loandepot then

removed the case to federal court and filed a motion to dismiss the

Complaint under Rule 12(b)(6). ECF No. 3. Moss subsequently filed a

proposed Amended Complaint and motion for leave to amend her

pleading, which Loandepot opposed on futility grounds. ECF No. 6.

                           LEGAL STANDARD
      Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes

courts to dismiss a lawsuit if they determine that the plaintiff has

“fail[ed] to state a claim upon which relief can be granted.” Rule 8(a)

requires only that pleadings contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Though this standard is liberal, courts have held that it requires

plaintiffs to provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action” in support of their grounds

for entitlement to relief. Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir.

2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)).
                                      3
     In evaluating a motion to dismiss under Rule 12(b)(6), courts must

construe the complaint in the light most favorable to the plaintiff and

accept all well-pled factual allegations as true. League of United Latin

Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing
Kottmyer v. Maas, 436 F.3d 684, 688 (6th Cir. 2006)). Consideration of a

motion to dismiss under Rule 12(b)(6) is generally confined to the

pleadings. Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008).
Courts may, however, consider any exhibits attached to the complaint or

the defendant’s motion to dismiss “so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v.

Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008) (citing

Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001)). The exhibits

attached by the parties in this case satisfy those parameters.
     Because Loandepot has already filed a responsive pleading, Moss

may amend her pleading only with written consent of the Defendant or

leave of the Court. Fed. R. Civ. P. 15(a)(2). Courts should “freely” grant

leave to amend “when justice so requires.” Id. But a court may deny a

motion for leave to amend a complaint if the proposed amendment would

be futile. Breckenridge v. Blackhawk Recovery & Investigation, LLC, No.

18-10787, 2018 WL 4829305, at *2 (E.D. Mich. Oct. 4, 2018). An

amendment is futile if it would not survive a motion to dismiss. Rose v.

Hartford Underwriters Ins. Co., 203 F.3d 417, 420–21 (6th Cir. 2000).


                                    4
                                  DISCUSSION

          Loandepot’s motion to dismiss identifies a number of legal

     deficiencies in Moss’s first-filed Complaint that warrant dismissal under

     Rule 12(b)(6). In response to the motion to dismiss, Moss filed a proposed
     Amended Complaint and requested the Court’s leave to amend her

     pleading. The Court has reviewed the proposed Amended Complaint and

     finds that, like her original Complaint, the amended pleading fails to
     state a claim upon which relief could be granted. See Fed. R. Civ. P.

     12(b)(6). Accordingly, permitting Moss to amend her pleading would be

     futile. The Court will therefore deny her leave to amend.

I.     Plaintiff’s first Complaint fails to state a claim upon which
       relief could be granted.
          By seeking leave to file an Amended Complaint, Moss is

     abandoning the claims contained in her original pleading. Although the

     first-filed Complaint asserts a claim for breach of the employment

     agreement, Moss now takes the position that the very same agreement is

     unenforceable. ECF No. 4, PageID.58 (Pl.’s Resp. Br.) (“[N]o contract was

     established between the parties.”). Specifically, Moss argues that the

     2013 employment agreement does not govern this dispute and cannot be

     enforced because she was never informed that Loandepot was assuming

     Mortgage Master’s obligations under it. ECF No. 4, PageID.62–63.

     Although Moss had submitted a proposed Amended Complaint and seeks

     the Court’s leave to amend her pleading, in the interest of clarity the

                                         5
Court will nonetheless adjudicate Loandepot’s motion to dismiss the

original Complaint. It is not entirely clear from Moss’ briefing whether

she wishes the Court to disregard her original pleading entirely. See ECF

No. 4, PageID.61 Accordingly, the Court will assess both of Plaintiff’s

pleadings under Rule 12(b)(6).

     A. Plaintiff’s breach-of-contract claim fails because she now
        asserts there was no contract.
     Claims for breach of contract by their nature require the existence

of an underlying contract. Green Leaf Nursery, Inc. v. Kmart Corp., 485

F. Supp. 2d 815, 818 (E.D. Mich. May 3, 2007) (explaining that a claim

for breach of contract under Michigan law must allege that there is a

contract between the parties). Although the original pleading had
presumed the contact was valid and asserted that Loandepot had

breached its obligations under the employment agreement by failing to

pay Moss commissions she was entitled to, Moss now takes the position

that the employment agreement is unenforceable. Because Moss now

disavows the existence of a binding contract between her and

Loandepot—an essential element of her claim for breach of contract—the

Court will dismiss this claim.

     B. Plaintiff’s claim for violation of the Michigan Sales
        Representative Commission Act cannot survive without a
        viable breach-of-contract claim.
     Moss’s claim for violation of the MSRA, Mich. Comp. Laws

§ 600.2961, must also be dismissed because it depends on the viability of

                                   6
her breach-of-contract claim, which this Court has dismissed. The MSRA

ensures Michigan sales representatives receive the full amount of

commissions they are entitled to after termination. Hardy v. Reynolds &

Reynolds Co., 311 F. App’x 759, 766 (6th Cir. 2009). Claims under the Act
are, however, “derivative of” breach of contract claims. Id.; Miller v.

Hinkle Mfg., LLC, No. 13-cv-14048, 2014 WL 5307145, at *6 (E.D. Mich.

Oct. 16, 2014). If there is no breach of the contract governing the sales
commissions, there can be no corresponding breach of the MSRA. Hardy,

311 F. App’x at 766. See Auto. Interior Innovations, LLC v. Mata Ahsap

Ve Otomotiv Tic San AS, No. 13-cv-12542, 2015 WL 4162489, at *18 (E.D.

Mich. Jul. 9, 2015) (dismissing the plaintiff’s MSRA claim because the

court had already rejected its breach-of-contract claim). Because Moss’s

MSRA claim cannot stand without a viable breach-of-contract claim, the

Court will also dismiss her MSRA claim under Rule 12(b)(6).

     C. Plaintiff cannot proceed with her claim for unjust
        enrichment.
     The Court will dismiss Moss’s claim for unjust enrichment under

Michigan law. This state’s law generally does not permit plaintiffs to

pursue equitable remedies where they assert legal claims encompassing

the same alleged wrongdoing and requested relief. Romeo Inv. Ltd. v.

Mich. Consol. Gas Co., No. 260320, 2007 WL 1264008, at *9 (Mich. Ct.

App. May 1, 2007). Instead, courts employ the “fiction” of unjust

enrichment “with caution” because the doctrine vitiates against normal

                                   7
contract principles. Smith v. Glenmark Generics, Inc., USA, No. 315898,

2014 WL 4087968 at *1 (Mich. Ct. App. Aug. 19, 2014). The original

Complaint posited the existence of an enforceable contract between Moss

and Loandepot and asserted a claim for breach of contract. Although
Moss now disavows her breach-of-contract claim, the Complaint alleges

facts that amount to the existence of an express agreement between Moss

and Loandepot about the commissions she was entitled to. Equitable
relief is therefore inappropriate.

     D. Plaintiff has abandoned her promissory estoppel claim.

     The Court considers Moss’s promissory estoppel claim abandoned.

“Claims left to stand undefended against a motion to dismiss are deemed

abandoned.” Bazinski v. JPMorgan Chase Bank, N.A., No. 13-14337,

2014 WL 1405253, at *2 (E.D. Mich. Apr. 11, 2014); Thielen v. GMAC
Mortg. Corp., 671 F. Supp. 2d 947, 957 (E.D. Mich. 2009) (same). Because

Moss has presented no argument as to why her promissory-estoppel

claim should survive Loandepot’s motion to dismiss, and does not seek to

include this claim in her Amended Complaint, the Court will treat that

claim as abandoned and dismiss it.

     Because Moss’s original Complaint fails to state any claim upon

which relief could be granted, the Court will grant Loandepot’s motion to

dismiss, ECF No. 3. In response to Loandepot’s motion Moss argues, for

the first time, that California law governs her claim that Loandepot

improperly withheld commissions she was entitled to. ECF No. 4,
                                     8
      PageID.59. But a response to a motion to dismiss is an improper forum

      to assert new claims. Richter v. Seterus, Inc., No. 15-cv-12874, 2016 WL

      8200520, at *2 (E.D. Mich. May 16, 2016). Accordingly, if Moss wishes to

      assert new claims based on California law she requires this Court’s leave

      to amend her pleading.

II.     Permitting Plaintiff to amend her pleading would be futile.
           Having carefully reviewed the proposed Amended Complaint and
      considered Defendant’s arguments that amendment would be futile, the

      Court concludes that Defendant is correct, and that the Amended

      Complaint likewise fails to state a plausible claim. There is no legal basis

      that permits Moss, a Michigan resident, to assert claims under California

      state law arising from her employment in Michigan in this case pending

      in the Eastern District of Michigan. Additionally, equitable relief in the
      form of unjust enrichment remains inappropriate because the Amended

      Complaint alleges facts that amount to the existence of an express

      agreement between the parties regarding compensation structure.

           A. Moss cannot assert claims under California’s Labor Code.
           The claims Moss asserts under California’s Labor Code must be

      dismissed because a nonresident of California who has not worked in

      California cannot assert claims under the state’s wage and labor laws.

      One state may not “project its legislation” into another. Baldwin v. G.A.F.

      Seelig, Inc., 294 U.S. 511, 521 (1935). In fact, the United States

      Constitution’s Commerce Clause generally forecloses the enforcement of
                                           9
one state’s statute in a manner that regulates commerce taking place

outside of state borders. Edgar v. MITE Corp., 457 U.S. 624, 642–43

(1982). This is because only Congress has authority to regulate commerce

among the states. U.S. Const. art. I, § 8, cl. 3. The Supreme Court
accordingly has struck down state laws on Commerce Clause grounds

where the “practical effect” of a state statute is to control commerce

beyond the state’s boundaries. S. Pac. Co. v. Arizona, 325 U.S. 761, 775
(1945). Although a state may have limited authority to legislate around

the rights and obligations of its citizens beyond its boundaries, state

statutes are presumed not to have extraterritorial effect. Cotter v. Lyft,

Inc., 60 F. Supp. 3d 1059, 1061 (N.D. Cal. 2014). This presumption

against extraterritorial effect is rebutted only by a contrary intent plainly

discernable from the statute’s purpose, content, or history. North Alaska
Salmon Co. v. Pillsbury, 162 P. 93 (Cal. 1916).

     Concerning the California Labor Code, under which Moss seeks to

assert claims, federal courts have observed that “California wage and

hour laws . . . simply do not apply to employees who work exclusively in

another state.” Cotter, 60 F. Supp. 3d at 1061. The employment

compensation of nonresidents of California working exclusively outside

of California is an aspect of commerce unfolding wholly outside of

California. Id. at 1063. Another court in this circuit decided a similar case

in which an Ohio resident working in Ohio for a California-based

company sought to bring claims under California wage law. Mitchell v.
                                     10
Abercrombie & Fitch, No. C2-04-306, 2005 WL 1159412 (S.D. Ohio May

17, 2005). The court found that permitting the plaintiff to bring a claim

under California law would create “the type of burden on interstate

commerce that the Commerce Clause prohibits.” Id. at *4. If the Court
were to adopt Moss’s argument and permit a nonresident of California

who has not worked in California to assert claims under the state’s labor

laws, the Court would essentially be finding that California’s laws
applied across the country. See id. This is plainly impermissible under

the Commerce Clause.

     Moss cites the Ninth Circuit case of Ward v. United Airlines, Inc.,

889 F.3d 1068 (9th Cir. 2018), but that opinion is inapposite. In that case,

the Ninth Circuit certified to the Supreme Court of California the

question of whether California labor law applies to California residents
working primarily outside the state. Id. at 1074. Nowhere in Moss’s

amended pleading does she claim to be a California resident. To the

contrary, the Amended Complaint states that Moss has resided in

Michigan during “all times relevant to this Complaint.” ECF No. 6-1,

PageID.113. Plaintiff cannot assert claims under California’s Labor

Code.

     B. Plaintiff’s amended unjust-enrichment claim fails.

     Moss’s proposed Amended Complaint does not specify whether the

unjust enrichment claim she is advancing arises under California or

Michigan law. Regardless, she has not stated a claim upon which relief
                                    11
could be granted under the laws of either state. California does not

recognize unjust enrichment as a cause of action. In re Toyota Motor

Corp., 790 F. Supp. 2d 1152, 1178 (C.D. Cal. 2011); Hill v. Roll Int’l Corp.,

195 Cal. App. 4th 1295, 1307 (Cal. 2011) (“Unjust enrichment is not a
cause of action, just a restitution claim.”). And the Court cannot sustain

a claim for unjust enrichment under Michigan law because the Amended

Complaint asserts that the parties had an express agreement regarding
compensation.

     Courts generally award equitable remedies for unjust enrichment

where claims based on contract or other state-law violations prove

unsuccessful. In re Cardizem CD Antitrust Litig., 105 F. Supp. 2d 618,

669 (E.D. Mich. 2000). Here, the proposed Amended Complaint appears

to suggest that Moss and Loandepot had an express agreement in the
form of the “commission structure represented to [Moss] by Defendant in

2017 and paid to her by Defendant until her termination.” ECF No. 6-1,

PageID.115. Ultimately, the Court finds that Plaintiff cannot seek

equitable relief in the form of an unjust-enrichment claim because her

Amended Complaint is premised on the assertion that Moss and

Loandepot agreed to a commission schedule in January 2017, and that

Loandepot failed to pay Moss commissions she was entitled to receive

under that commission schedule. See ECF No. 6-1, PageID.114–16. This

is not the type of situation where equitable relief is appropriate.


                                     12
                           CONCLUSION

     For these reasons, Loandepot.com, LLC’s motion to dismiss (ECF

No. 3) is hereby GRANTED. The Court also DENIES Moss’s motion for

leave to amend her pleading (ECF No. 6) because amendment would be
futile. This case is accordingly DISMISSED WITH PREJUDICE.

Dated: March 30, 2020           s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                        Certificate of Service

       I hereby certify that this Order was electronically submitted on
March 30, 2020, using the CM/ECF system, which will send notification
to all parties.

                                       s/Amanda Chubb
                                       Case Manager




                                  13
